                 IN THE UNITED STATES DISTRICT COURT

                     FOR THE DISTRICT OF HAWAII

UNITED STATES OF AMERICA,      )     CRIMINAL NO. 11-00937 SOM
                               )
            Plaintiff,         )     ORDER REGARDING MOTIONS AND
                               )     CORRESPONDENCE
     vs.                       )
                               )
DAVID VERDEN WILLIAMS, JR.     )
                               )
            Defendant.         )
                               )

             ORDER REGARDING MOTIONS AND CORRESPONDENCE

            Defendant David Verden Williams has filed several

motions and has sent this court a letter.    It appears to this

court that Williams is complaining about ineffective assistance

of counsel under 28 U.S.C. § 2255, as well as asserting common

law claims and claims under 42 U.S.C. § 1983 relating to injuries

he says he suffered while at the Federal Detention Center in

Honolulu.

            If Williams is asserting an ineffective assistance of

counsel claim, this court proposes to forward his claim to the

Ninth Circuit, as this would be a second or successive petition

under § 2255 that requires certification by the Ninth Circuit.

This court here asks Williams, no later than February 18, 2019,

to clarify whether it is his intent to proceed under § 2255.      If

he does intend to proceed under § 2255, then either this court

will forward his correspondence to the Ninth Circuit or he should

himself seek certification from the Ninth Circuit.
            If Williams is bringing any claim under § 1983, then

Williams is asked to complete the court's form for such claims.

The Clerk of Court is directed to enclose that form with a copy

of this order.    Williams may want to look into whether the

statute of limitations poses any bar to such a claim.    The court

cannot tell from the recent filing when the alleged injury

occurred.

            In the meantime, the court stays the motions pending

further information from Williams.

            To summarize, Williams should notify this court by

February 18, 2019, whether he is seeking relief under 28 U.S.C.

§ 2255.   If he is also or alternatively bringing a § 1983 claim,

he should complete the § 1983 complaint form, which the Clerk

should send him.

            IT IS SO ORDERED.



                                 /s/ Susan Oki Mollway
                                Susan Oki Mollway
                                United States District Judge




United States of America v. David Verden Williams, Jr.
CR. NO. 11-00937 SOM
ORDER REGARDING MOTIONS AND CORRESPONDENCE


                                  2
